NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-5409-17T1

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

ARVIN A. RIVAS,

     Defendant-Appellant.
_______________________

                   Submitted November 10, 2020 – Decided December 2, 2020

                   Before Judges Haas and Natali.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Union County, Indictment No. 16-02-0089.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Richard Sparaco, Designated Counsel, on the
                   brief).

                   Lyndsay V. Ruotolo, Acting Union County Prosecutor,
                   attorney for respondent (Albert Cernadas, Jr., Special
                   Deputy Attorney General/Acting Assistant Prosecutor,
                   of counsel and on the brief).

PER CURIAM
      After the trial court denied his motion to suppress, a jury convicted

defendant of two counts of third-degree possession of a controlled dangerous

substance, N.J.S.A. 2C:35-10(a)(1). After merger, defendant was sentenced to

a four-year prison term without any parole disqualifiers and assessed applicable

fines and penalties.

      Defendant raises the following issues on appeal:

      POINT I

            DEFENDANT'S   MOTION    TO   SUPPRESS
            EVIDENCE SHOULD HAVE BEEN GRANTED.

      POINT II

            THE SENTENCE OF FOUR YEARS IN NEW
            JERSEY PRISON WAS EXCESSIVE.

      After reviewing the record in light of the contentions on appeal and the

applicable law, we affirm.

                                       I.

      On August 20, 2015, the Plainfield Police Division (Division) received a

tip that a "[h]ispanic male and white female were distributing heroin" from a

McDonald's in Plainfield.     A few days later, the North Plainfield Police

Department notified the Division that one of their sources identified Melissa

McPartland (McPartland) as the white female. This source also provided the


                                                                        A-5409-17T1
                                       2
phone number that McPartland purportedly used to conduct narcotic

transactions.

      Shortly thereafter, Detective Joseph Mulligan of the Division texted the

phone number and arranged an undercover purchase for "ten folds of heroin."

After further communications, the Division decided that Detective Michael

Metz would make the undercover purchase at Plainfield High School.              In

preparation, the Division equipped Detective Metz with a "wireless [audio]

transmitter" so other detectives could monitor the transaction. The Division also

provided Detective Metz with $80 of marked currency which would be used to

purchase the heroin.

      When Detective Metz arrived at the location no one else was present. He

reinitiated contact with the individual who had previously texted Detective

Mulligan and was directed to go to a second location at Cedar Brook Park. Once

there, Detective Metz received a phone call from a different number. The caller,

who had a female voice, instructed Detective Metz to go to yet a third location

in Plainfield on Laramie Road. After arriving at that location, "he observed a

white female who was later identified as . . . McPartland." Detective Metz then

pulled over and McPartland entered the front passenger side of his undercover

vehicle.


                                                                         A-5409-17T1
                                       3
      Once in the vehicle, McPartland pulled several glassine folds of heroin

out from her bra. McPartland then placed the heroin back in her bra and told

Detective Metz that it was "trash" and she was "going to get better stuff from

someone named Ace." McPartland stated that Ace lived on Arlington Avenue

in Newark and that defendant was going to assist in the transaction. McPartland

also stated that Ace drove a red Pontiac.

      Detective Metz was aware from his "dozens" of investigations that

Arlington Avenue was a high crime area where narcotics were sold. He also

believed that Ace was Malik Canty (Canty) based on the identifying information

provided to him by McPartland. In this regard, Detective Metz stated that he

was familiar with Canty through previous investigations and knew that he drove

a red Pontiac, lived on Arlington Avenue, that his street name was "Ace," and

that he sold heroin.

      Detective Metz then noticed defendant approach the vehicle's front

passenger side and speak with McPartland. He handed defendant $70 in marked

currency which was understood to be for the heroin. Defendant stepped away

and used his cellphone to contact an individual who Detective Metz thought was

Canty. When defendant was finished with the conversation, he entered the




                                                                       A-5409-17T1
                                       4
vehicle's rear seat and instructed Detective Metz to drive to an area near

Arlington Avenue and Woodbine Avenue.

      At some point during the ride, defendant told McPartland that he

"need[ed] something to put [the heroin] in." McPartland then handed defendant

the plastic wrapping from a cigarette container.

      Upon arrival, defendant exited the vehicle and approached the side of a

house located on Arlington Avenue where he met with Canty. Sergeant Troy

Alston, one of the back-up units already at the location, observed defendant

"hand[] . . . what [he] believed to be currency" to Canty. Sergeant Alston further

noted that he saw Canty "look[] at [the money] real quick and then place[] it in

his pocket." Sergeant Alston stated that he monitored the conversations in

Detective Metz's vehicle via the audio transmitter and that he too was familiar

with the residence on Arlington Avenue and Canty from previous narcotics

investigations.

      Defendant and Canty then walked to the rear of the house outside of

Sergeant Alston's view. Soon after, however, Sergeant Alston saw defendant

reappear and adjust his waistband.      Defendant then re-entered the vehicle,

indicated that they "were good," and instructed Detective Metz to drive back to

Laramie Road. Detective Metz then handed defendant $10 "as a tip."


                                                                          A-5409-17T1
                                        5
      As Detective Metz turned down Laramie Road, back up units stopped the

car. Defendant was subsequently arrested and searched resulting in the seizure

of twenty-seven glassine envelopes of heroin, a cell phone, and Suboxone. 1

      Defendant filed a motion to suppress in which he claimed his arrest and

the subsequent search violated his Fourth Amendment rights as the police did

not have probable cause to stop the vehicle and arrest him. The court denied the

motion in an August 24, 2017 order, and in its accompanying oral decision found

that "the totality of the circumstances in this case, as viewed by a reasonable

[o]fficer with the knowledge, training, and experience of [Sergeant] Alston and

Detective Metz, establishes there was probable cause to arrest [defendant]." The

court accordingly concluded that "the items that were found on [defendant's]

person as search is incident to arrest are . . . admissible."

      In support of its decision the court found that Sergeant Alston:

             directly saw [defendant] hand what he believed was
             money to . . . Canty. The exchange of what he believed
             to be U.S. [c]urrency. The observation was based on
             [Sergeant] Alston's training and experience, as well as
             him . . . visually seeing . . . Canty appear to be counting
             what was given to him in a manner typical of someone
             counting currency.



1
 Suboxone is a controlled dangerous substance, N.J.S.A. 2C:35–10(a)(1), and
used to treat opioid dependence.
                                                                           A-5409-17T1
                                          6
             [Sergeant] Alston also saw the object being put into
             Canty's pocket, which he believed was consistent with
             it being cash money.

      The court also noted that "[t]he location that defendant . . . direct[ed]

[Detective Metz] to is considered a . . . high crime area . . . [and t]he exact house

[was] known among [l]aw [e]nforcement [o]fficers as one where controlled

dangerous substances [we]re sold and purchased." In turn, the court found that

"it [wa]s reasonable to believe that when . . . defendant . . . disappeared for a

brief moment and reappeared shortly thereafter, that a crime had been

committed, namely the sale of . . . [controlled dangerous substances]."

      The court reasoned that the matter was more akin to a "hand-to-hand

transaction[] . . . in a high crime [area]" as in State v. Moore, 181 N.J. 40 (2004),

as opposed to the circumstances in State v. Pineiro, 181 N.J. 13 (2004). The

court noted that in Moore, "the [o]fficers were able to witness an exchange of

U.S. [c]urrency and an unidentified item" whereas in Pineiro, "all that the police

saw were two individuals on a street corner in a high crime area passing a pack

of cigarettes from one person to another." The court explained that here:

             [T]he [o]fficer witnessed what he believed was an
             exchange of currency within a high crime . . . area
             between someone who he knew to be involved in the
             dealing of drugs . . . in the context of this undercover
             buy. When you look at the facts, taking the totality of
             the circumstances, consider the experience and training

                                                                             A-5409-17T1
                                         7
            of the [p]olice [o]fficers in this case, it does result in a
            finding of probable cause.

      As noted, defendant was convicted of third-degree possession of a

controlled dangerous substance and sentenced to a four-year prison term. Before

issuing its sentence, the court applied aggravating factor three, "[t]he risk that

the defendant will commit another offense," N.J.S.A. 2C:44-1(a)(3), based

"upon [defendant's] extensive juvenile record." The court noted that defendant

"has eight adjudicated delinquencies" and several violations of parole. The court

also found that defendant had "receiv[ed] stolen property in 2001" and "lack[ed]

stable employment."

      The court also applied aggravating factors six, "[t]he extent of the

defendant's prior criminal record and the seriousness of the offenses of which

he has been convicted," N.J.S.A. 2C:44-1(a)(6), and nine, "[t]he need for

deterring the defendant and others from violating the law," N.J.S.A. 2C:44-

1(a)(9), based upon defendant's "record as an adult." The court noted that

defendant was previously convicted of possession, distribution of imitation

drugs, and shoplifting. The court concluded that "[t]here's a need clearly, a real

and definite need to deter [defendant] from engaging in criminal activity in the

future." This appeal followed.



                                                                           A-5409-17T1
                                         8
                                       II.

      In his first point, defendant contends that the court erred in denying his

motion to suppress because the police lacked probable cause "for the warrantless

stop of his motor vehicle and the subsequent search and seizure." Defendant

further contends that he was subject to an improper Terry stop. See Terry v.

Ohio, 392 U.S. 1, 19 (1968). We disagree with both arguments.

      Our review of the trial court's decision on a motion to suppress is limited.

State v. Robinson, 200 N.J. 1, 15 (2009). "An appellate court reviewing a

motion to suppress evidence in a criminal case must uphold the factual findings

underlying the trial court's decision, provided that those findings are 'supported

by sufficient credible evidence in the record.'" State v. Boone, 232 N.J. 417,

425-26 (2017) (quoting State v. Scriven, 226 N.J. 20, 40 (2016)). We do so

"because those findings 'are substantially influenced by [an] opportunity to hear

and see the witnesses and to have the "feel" of the case, which a reviewing court

cannot enjoy.'" State v. Gamble, 218 N.J. 412, 424-25 (2014) (alteration in

original) (quoting State v. Johnson, 42 N.J. 146, 161 (1964)). "The governing

principle, then, is that '[a] trial court's findings should be disturbed only if they

are so clearly mistaken that the interests of justice demand intervention and

correction.'" Robinson, 200 N.J. at 15 (alteration in original) (quoting State v.


                                                                             A-5409-17T1
                                             9
Elders, 192 N.J. 224, 244 (2007)).         "We owe no deference, however, to

conclusions of law made by trial courts in deciding suppression motions, which

we instead review de novo." State v. Brown, 456 N.J. Super. 352, 358-59 (App.

Div. 2018) (citing State v. Watts, 223 N.J. 503, 516 (2015)).

       Applying the de novo standard of review to the motion judge's legal

conclusions, "[w]e review this appeal in accordance with familiar principles of

constitutional law." State v. Robinson, 228 N.J. 529, 543 (2017). "Both the

United States Constitution and the New Jersey [c]onstitution guarantee an

individual's right to be secure against unreasonable searches or seizures." State

v. Minitee, 210 N.J. 307, 318 (2012) (citing U.S. Const. amend. IV; N.J. Const.

art. I, para. 7).

       Thus, searches and seizures conducted without a warrant "are

presumptively invalid as contrary to the United States and the New Jersey

Constitutions." Pineiro, 181 N.J. at 19 (citing State v. Patino, 83 N.J. 1, 7

(1980)). As such, "the State must demonstrate by a preponderance of the

evidence" that "[the search] falls within one of the few well-delineated

exceptions to the warrant requirement." Id. at 19-20 (alteration in original)

(quoting State v. Wilson, 178 N.J. 7, 13 (2003); State v. Maryland, 167 N.J. 471,

482 (2001)).


                                                                         A-5409-17T1
                                      10
      One exception to the warrant requirement authorizes the warrantless

search of persons incident to their lawful arrest. See United States v. Robinson,

414 U.S. 218, 225 (1973). Indeed, because a lawful "custodial arrest of a suspect

based on probable cause is a reasonable intrusion under the Fourth

Amendment[,] . . . a search incident to the arrest requires no additional

justification," and the mere "fact of the lawful arrest which establishes the

authority to search" justifies "a full search of the person." Ibid.; see also State

v. Dangerfield, 171 N.J. 446, 461 (2002).

      Probable cause to arrest is "something less than [the] proof needed to

convict and something more than a raw, unsupported suspicion." State v. Davis,

50 N.J. 16, 23 (1967). Probable cause exists when the totality of the facts and

circumstances presented to the arresting officer would support "a [person] of

reasonable caution in the belief that an offense has been or is being committed."

State v. Sims, 75 N.J. 337, 354 (1978) (quoting Draper v. United States, 358
U.S. 307, 313 (1959)).

      The Supreme Court in Moore explained the standard for probable cause:

            We have often stated that the probable cause standard
            is not susceptible of precise definition. Nevertheless,
            our jurisprudence has held consistently that a principal
            component of the probable cause standard "'is a well-
            grounded suspicion that a crime has been or is being
            committed.'" "Probable cause exists where the facts

                                                                           A-5409-17T1
                                       11
            and circumstances within . . . [the officers'] knowledge
            and of which they had reasonably trustworthy
            information [are] sufficient in themselves to warrant a
            [person] of reasonable caution in the belief that an
            offense has been or is being committed." "The
            substance of all the definitions of probable cause is a
            reasonable ground for belief of guilt."

            In determining whether there is probable cause, the
            court should utilize the totality of the circumstances test
            . . . . That test requires the court to make a practical,
            common sense determination whether, given all of the
            circumstances, "there is a fair probability that
            contraband or evidence of a crime will be found in a
            particular place." The factors to be considered in
            applying that test include a police officer's "common
            and specialized experience," and evidence concerning
            the high-crime reputation of an area. Although several
            factors considered in isolation may not be enough,
            cumulatively these pieces of information may "become
            sufficient to demonstrate probable cause."

            [181 N.J. at 45-46 (citations omitted).]

      As the trial court correctly found, based on a "totality of the

circumstances," the arresting officers had a "well-grounded suspicion" that a

narcotics transaction occurred.      Indeed, Sergeant Alston testified at the

suppression hearing that he was aware of several narcotics investigations

involving Canty at the time of defendant's arrest. Sergeant Alston further noted

that the Arlington Avenue area was a narcotics "problem area" and on a prior

occasion he physically "went into the downstairs apartment [of the Arlington


                                                                          A-5409-17T1
                                       12
Avenue home] and located a quantity of drugs." Moreover, Sergeant Alston

stated that he saw defendant exchange what he believed was currency with Canty

and "adjust his pants" as he returned to Detective Metz's vehicle.

      Further, Sergeant Alston was able to hear Detective Metz's conversation

with defendant and McPartland throughout this incident via the audio

transmitter. When police are involved in a collaborative investigation, the

probable cause analysis is not limited to the knowledge possessed by the officer

who effects the arrest. See United States v. Belle, 593 F.2d 487, 497 n.15 (3d

Cir. 1979) (citations omitted) ("The collective knowledge of the investigating

officers is measured in determining probable cause."); see also State v. Crawley,

187 N.J. 440, 457 (2006).

      In disputing that the arresting officers had probable cause for his arrest

and attendant search, defendant compares this case with Pineiro. We are not

persuaded. In Pineiro, an officer on routine patrol in a high drug area saw two

men "standing on the corner," and saw the defendant openly "give [the other

man] a pack of cigarettes." 181 N.J. at 18. The Court emphasized repeatedly

that "[t]he activity observed by [the officer] was the passing of a cigarette pack."
Id. at 29. Although the officer, whose experience was not detailed, was "aware




                                                                            A-5409-17T1
                                        13
that a cigarette pack sometimes is used to transport drugs," the Court stressed

that:

              there was no proof of "regularized police experience
              that objects such as [hard cigarette packs] are the
              probable containers of drugs." The sum of the evidence
              was merely the officer's prior general narcotics training
              and experience, and his conclusory testimony that he
              knew that cigarette packs are used to transport drugs
              because he had seen that type of activity before. The
              evidence did not even include the number of times the
              officer had encountered the use of cigarette packs to
              exchange drugs or what percentage of observed
              cigarette packs held drugs.

              [Id. at 28 (quoting State v. Demeter, 124 N.J. 374, 385-
              86 (1991)).]

        Here, as discussed, Sergeant Alston did not merely observe an individual

casually exchanging a pack of cigarettes.          Rather, he participated in a

coordinated undercover operation that included incriminating conversations

with McPartland and defendant that were further informed by his general

experience and prior involvement with Canty.

        Defendant also contends that the police made an improper Terry stop

before arresting him. See Terry, 392 U.S. at 19. An investigatory detention or

Terry stop occurs "when an objectively reasonable person feels that [their] right

to move has been restricted."       State v. Nishina, 175 N.J. 502, 510 (2003)

(quoting State v. Rodriguez, 172 N.J. 117, 126 (2002)). A temporary Terry stop

                                                                          A-5409-17T1
                                        14
is proper "if it is based on specific and articulable facts which, taken together

with rational inferences from those facts, give rise to a reasonable suspicion of

criminal activity." Pineiro, 181 N.J. at 20 (quoting Nishina, 175 N.J. at 510).

However, an investigative stop based on "a mere hunch" is invalid. State v.

Coles, 218 N.J. 322, 343 (2014).

       We disagree that there was an improper Terry stop. Detective Metz's

vehicle was stopped not upon a reasonable suspicion but probable cause that

defendant had committed crime. As the police had probable cause to arrest

defendant, they clearly had a reasonable articulable suspicion to conduct a Terry

stop. See State v. O'Neal, 190 N.J. 601, 611-12 (2007) ("The standard for a

Terry stop 'is lower than the standard of probable cause necessary to justify an

arrest.'" (quoting Nishina, 175 N.J. at 511)). In sum, we conclude that the court's

decision to deny defendant's motion to suppress was supported by "sufficient

credible evidence in the record" and the legal principles were appropriately

applied. State v. Hinton, 216 N.J. 211, 228 (2013) (quoting State v. Handy, 206
N.J. 39, 44 (2011)); State v. Harris, 181 N.J. 391, 416 (2004).

                                      III.

      In defendant's second point, he contends that the court should have

imposed a "sentence of probation conditioned upon serving 364 days in the


                                                                           A-5409-17T1
                                       15
county jail with a requirement of successful completion of an in-patient drug

rehabilitation program."2 He asserts not that the court misapplied the aggregate

and mitigating factors, but rather that his four-year sentence was excessive

because it was inconsistent with "the goals set forth in [N.J.S.A. 2C:35-14]." He

specifically maintains that had he "committed or been found guilty of a more

serious crime where there was a presumption of incarceration or period of parole

ineligibility, it would have been mandatory that he be sentenced to special

probation."

      We have considered these arguments and conclude they are sufficiently

without "merit to warrant discussion in a written opinion." R. 2:11-3(e)(2). The

sentence does not shock our conscience and was consistent with the standard s

detailed in the Code of Criminal Justice. See State v. Fuentes, 217 N.J. 57, 70

(2014).

      Affirmed.




2
 The State contends the sentencing argument is moot as defendant was paroled
on November 14, 2019. We have nevertheless considered, and reject,
defendant's arguments on the merits.
                                                                         A-5409-17T1
                                      16